                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,
                                                                     8:18CR72
                     Plaintiff,

       vs.                                                            ORDER

MOZAMIL MOHAMMED DAUD,

                     Defendant.


       The defendant, Mozamil Mohammed Daud, has moved to continue the trial (filing no.
37). The motion to continue is unopposed by counsel for the Government. Based on the
showing set forth in the motion, the court finds good cause has been shown and the motion
should be granted. Accordingly,

       IT IS ORDERED:

       1)     The defendant’s unopposed motion to continue trial (filing no. 37) is granted.

       2)     The trial of this case is set to commence before the Honorable John M. Gerrard,
              United States District Judge, in the Special Proceedings Courtroom of the United
              States Courthouse, Omaha, Nebraska, at 9:00 a.m. on April 1, 2019, or as soon
              thereafter as the case may be called. Jury selection will be held at
              commencement of trial.

       3)     In accordance with 18 U.S.C. § 3161(h)(7)(A), the court finds that the ends of
              justice will be served by granting this continuance and outweigh the interests of
              the public and the defendant in a speedy trial. Any additional time arising as a
              result of the granting of this motion, that is, the time between today’s date and
              April 1, 2019, shall be deemed excludable time in any computation of time under
              the requirement of the Speedy Trial Act. Failure to grant a continuance would
              deny counsel the reasonable time necessary for effective preparation, taking into
              account the exercise of due diligence. 18 U.S.C. § 3161(h)(7)(A) & (B)(iv).

       January 15, 2019.

                                                   BY THE COURT:

                                                   s/ Michael D. Nelson
                                                   United States Magistrate Judge
